United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 April 7, 2003

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 02-11192
                         Summary Calendar




                   HOWARD NEIMAN; TONYA NEIMAN,

                                            Plaintiffs-Appellants,


                              VERSUS


       CONTINENTAL LIFE AND ACCIDENT CO., doing business as
                Conseco Medical Insurance Company,


                                               Defendant-Appellee.



           Appeal from the United States District Court
           For the Northern District of Texas, Amarillo
                            2:00-CV-389




Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

      The appellants’ notice of appeal is timely to bring up for

review only one order: the district court’s order of September 30,

2002 denying the appellants’ Rule 60 (b) motion for a new trial




  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
filed on September 25, 2002.2   In appellants’ September 25, 2002

motion for new trial, appellants raised essentially the same issues

they raised in their Rule 59 motion, which was filed on August 2,

2002 and which the district court denied on August 27, 2002.   The

only additional argument the appellants made in this Rule 60(b)

motion was one for general equitable relief which argument was

available to them when they filed their timely Rule 59 motion on

August 2, 2002.

      Under these circumstances, the district court did not abuse

its discretion in denying appellant’s Rule 60(b) motion.

      AFFIRMED.




  2
     We consider appellants’ September 25, 2002 motion as one under
Rule 60 (b) because it was filed long after judgment was entered
and after the court denied a Rule 59 motion for a new trial.

                                2